In a proceeding to modify a judgment of divorce of the Supreme Court, Nassau County, dated October 19, 1973, by deleting therefrom the provision directing petitioner to pay $75 per week to the respondent as alimony, the petitioner appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Auperin, J.), entered June 13, 1983, as failed to delete said alimony provision in its entirety.
Order affirmed, insofar as appealed from, without costs or disbursements.
*748The alimony provision in the judgment of divorce between the parties was derived from a stipulation of settlement which was incorporated but not merged into the judgment. The judgment of divorce provided that the Family Court might, concurrently with the Supreme Court, inter alia, entertain an application to modify the alimony provisions thereof (Family Ct Act § 466). The petitioner commenced this proceeding to modify the judgment of divorce by deleting therefrom the provision awarding alimony, based upon changed circumstances. The order appealed from granted the application to the extent of reducing the sum awarded as alimony from $75 to $35 per week from June 10, 1983 until December 7, 1983, after which petitioner was directed to resume making thé full alimony payments.
Petitioner failed to prove a sufficient change of circumstances warranting the conclusion that he should be entirely relieved of the direction in the judgment of divorce that he pay alimony (see, Goldman v Goldman, 282 NY 296; Tinter v Tinter; 96 AD2d 556, 557). Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.